EXHIBIT 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

This Second Amendment (this “Agreement”) to the Credit Agreement (as defined
below) is dated as of November 16, 2017, and effective in accordance with
Section 4 below, by and among WALKER & DUNLOP, INC., a Maryland corporation (the
“Borrower”), the Subsidiary Guarantors, the Lenders party hereto (the
“Consenting Lenders”) pursuant to an authorization in form and substance
reasonably satisfactory to the Administrative Agent (each, a “Lender
Authorization”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent.

 

Statement of Purpose

 

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 20, 2013 (as amended, supplemented
or otherwise modified as of the date hereof, the “Credit Agreement”) pursuant to
which the Lenders have extended a certain credit facility to the Borrower,
including, without limitation, the Initial Term Loans referred to below.

 

On the date hereof (but prior to giving effect to this Agreement), there are
outstanding Initial Term Loans under the Credit Agreement in an aggregate
principal amount of $166,499,090.90.

 

The Borrower intends to incur a new class of term loans (the “Tranche B-1 Term
Loans”) and to concurrently (a) exchange a portion of such Tranche B-1 Term
Loans in replacement of Initial Term Loans pursuant to a cashless settlement as
described herein and (b) to the extent any Initial Term Loans are not so
exchanged, to (i) issue such additional Tranche B-1 Term Loans and use the
proceeds of such Tranche B-1 Term Loans to refinance the Initial Term Loans
outstanding as of the Effective Date (as defined below) after giving effect to
such cashless settlement and/or (ii) with the consent of the Administrative
Agent, to repay Initial Term Loans of Lenders not providing Tranche B-1 Term
Commitments (as defined below).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein, including,
without limitation, to enable the Borrower to exchange Tranche B-1 Term Loans in
replacement of Initial Term Loans and to refinance the Initial Term Loans that
are not so exchanged with proceeds of the Tranche B-1 Term Loans on the
Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  All capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the Statement of Purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

2.                                      Tranche B-1 Term Loans.

 

(a)                                 The Administrative Agent has made entries in
the Register which set forth the allocated commitments (the “Tranche B-1 Term
Commitments”) received by it with respect to the Tranche B-1 Term Loans from
various financial institutions. The Administrative Agent has notified each
Tranche B-1 Term Lender (as defined below) of its allocated Tranche B-1 Term
Commitment.  Subject to the satisfaction or waiver of the conditions precedent
set forth in Section 4 hereof and to the provisions of Sections 2(c) and 11
hereof, each Person identified in the Register as having a Tranche B-1 Term
Commitment as of the Effective Date (each, a “Tranche B-1 Term Lender”) agrees,
severally and not jointly, to make, on the Effective Date, a

 

1

--------------------------------------------------------------------------------


 

Tranche B-1 Term Loan to the Borrower in an aggregate principal amount equal to
its Tranche B-1 Term Commitment.  Each Tranche B-1 Term Loan shall, except to
the extent provided herein, be made pursuant to a cashless settlement of Initial
Term Loans of each Existing Lender (as defined below) as described herein and a
payment in cash to the Administrative Agent, on behalf of the Borrower, to repay
the outstanding Initial Term Loans that are not subject to such cashless
settlement.  The Tranche B-1 Term Commitment of each Tranche B-1 Term Lender
shall automatically terminate upon the making of the Tranche B-1 Term Loans on
the Effective Date. The proceeds of the Tranche B-1 Term Loans shall be used by
the Borrower on the Effective Date solely to repay (or replace via cashless
settlement) the principal amount of the Initial Term Loans outstanding as of the
Effective Date. The transactions contemplated by this Section 2(a) are
collectively referred to as the “Amendment Refinancing Transactions”.

 

(b)                                 Immediately upon the consummation of the
Amendment Refinancing Transactions, each reference to the term “Initial Term
Loan” in the Credit Agreement and the other Loan Documents shall be deemed to
refer to the Tranche B-1 Term Loan.  Except as expressly provided in this
Agreement, the Tranche B-1 Term Loans shall be on terms identical to the Initial
Term Loans (including as to maturity, amortization, Subsidiary Guarantors,
Collateral (and ranking) and payment priority).

 

(c)                                  Notwithstanding anything herein to the
contrary, in connection with any cashless settlement (i) each Lender holding
Initial Term Loans immediately prior to the Effective Date (each such Lender, an
“Existing Lender”) shall, in lieu of its requirement to fund a Tranche B-1 Term
Loan in accordance with Section 2(a) hereof, be deemed to have made to the
Borrower a Tranche B-1 Term Loan on the Effective Date in an amount equal to the
lesser of (A) the aggregate principal amount of the Initial Term Loans held by
such Existing Lender immediately prior to the Effective Date (such Existing
Lender’s “Existing Loan Amount”) and (B) such Existing Lender’s Tranche B-1 Term
Commitment; provided that if such Existing Lender’s Tranche B-1 Term Commitment
exceeds such Existing Lender’s Existing Loan Amount, then such Existing Lender
shall be required to fund a Tranche B-1 Term Loan on the Effective Date in
accordance with Section 2(a) hereof in an aggregate principal amount equal to
such excess, and (ii) the Borrower shall, in lieu of its obligation to prepay
Initial Term Loans of any Existing Lender in accordance with
Section 2(a) hereof, be deemed to have prepaid, on the Effective Date, an amount
of the Initial Term Loans of each Existing Lender in an aggregate principal
amount equal to the lesser of (A) such Existing Lender’s Initial Term Loans and
(B) such Existing Lender’s Tranche B-1 Term Commitment; provided that (1) if
such Existing Lender’s Initial Term Loans exceed such Existing Lender’s Tranche
B-1 Commitment, then the Borrower shall be required to prepay in full, on the
Effective Date in accordance with Section 2(a) hereof, the outstanding principal
amount of the Initial Term Loans of such Existing Lender not deemed to be
prepaid pursuant to this clause (ii) and (2) notwithstanding the operation of
this clause (ii), the Borrower shall be required to pay to such Existing Lender,
on the Effective Date, all accrued but unpaid interest and fees on the
outstanding principal amount of the Initial Term Loans of such Existing Lender
immediately prior to the Effective Date.

 

(d)                                 Notwithstanding anything herein to the
contrary, each Existing Lender that does not have a Tranche B-1 Term Commitment
shall be repaid in full in cash with respect to its Initial Term Loans (which
such repayment may, with the consent of the Administrative Agent, be made from
sources other than the Tranche B-1 Term Loans) and, by execution of a Lender
Authorization as described below, each Tranche B-1 Term Loan Lender hereby
consents to the repayments described in this Section 2.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Each Existing Lender party hereto hereby
waives any requirement to pay any amounts due and owing to it pursuant to
Section 3.9 of the Credit Agreement as a result of the Amendment Refinancing
Transactions.

 

(f)                                   Promptly following the Effective Date, all
Term Loan Notes evidencing the Initial Term Loans shall be cancelled and
returned to the Borrower, and any Tranche B-1 Term Lender may request that its
Tranche B-1 Term Loans be evidenced by a Term Loan Note pursuant to Section 3.5
of the Credit Agreement.

 

3.                                      Amendments to the Credit Agreement.  The
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
amended by:

 

(i)                                     adding the following new defined terms
in appropriate alphabetical order:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

3

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.(1)

 

“Flood Compliance Items” means, with respect to any real property subject to a
Facility Mortgage:

 

(a)                                 a “life of loan” flood hazard certification
from the National Research Center, or any successor agency thereto; and

 

(b)                                 if such parcel of real property is located
in a special flood hazard area:

 

(i)                                     notices to (and confirmation of receipt
by) the Borrower as to the existence of a special flood hazard and, if
applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program because the community does not participate in the
National Flood Insurance Program; and

 

(ii)                                  to the extent flood hazard insurance is
available in the community in which the real property is located, a copy of one
of the following: (w) the flood hazard insurance policy, (x) the Borrower’s
application for a flood hazard insurance policy, together with proof of payment
of the premium associated therewith, (y) a declaration page confirming that
flood hazard insurance has been issued to the Borrower or (z) such other
evidence of flood hazard insurance satisfactory to the Administrative Agent.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

 

“Second Amendment Effective Date” means November 16, 2017.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

--------------------------------------------------------------------------------

(1) The EU Bail-In Legislation Schedule may be found at

http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

4

--------------------------------------------------------------------------------


 

(ii)                                  amending and restating the definition of
“Applicable Margin” as follows:

 

“Applicable Margin” means, 3.00% per annum for LIBOR Rate Loans and 2.00% per
annum for Base Rate Loans.  The Applicable Margin shall be increased as, and to
the extent, required by Section 3.13.

 

(iii)                               adding “, implemented” immediately before
the words “or issued” at the end of the definition of Change in Law.

 

(iv)                              deleting the phrase “(excluding, in the case
of both clause (b) and clause (c), any individual whose initial nomination for,
or assumption of office as, a member of that board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors)” immediately preceding the period at the end of the
definition of “Continuing Directors”.

 

(v)                                 amending the definition of “Defaulting
Lender” by (A) deleting the word “or” at the end clause (b)(i) thereto and
adding “or (iii) become the subject of a Bail-In Action” immediately before the
semi-colon preceding the proviso to clause (b)(ii) of such definition.

 

(vi)                              amending the definition of “Federal Funds
Rate” by (A) deleting the phrase “arranged by federal funds brokers on such day
(or, if such day is not a Business Day, for the immediately preceding Business
Day)” therein and (B) adding the following sentence to the end of such
definition:

 

“Notwithstanding the foregoing, if the Federal Funds  Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.”

 

(vii)                           amending and restating definition of “LIBOR” as
follows:

 

“LIBOR” means,

 

(a)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period.  If, for any reason, such rate is not so published then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period, and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for an Interest Period equal to one
month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark

 

5

--------------------------------------------------------------------------------


 

Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day.  If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, in no event shall LIBOR be less than 1.00%.

 

(viii)                        amending and restating definition of “S&P” as
follows:

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

(ix)                              amending and restating the definition of
Sanctioned Country as follows:

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Second Amendment
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

(x)                                 amending and restating the definition of
Sanctioned Person as follows:

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).

 

(b)                                 Section 2.4(c) of the Credit Agreement is
amended by replacing the reference to “First Amendment Effective Date” with
“Second Amendment Effective Date”.

 

(c)                                  Section 3.11(g) of the Credit Agreement is
amended by replacing each reference therein to “W-8BEN” with “W-8BEN or W-BEN-E,
as applicable”.

 

(d)                                 Section 5.1 of the Credit Agreement is
amended by adding the following sentence thereto:

 

“No Credit Party nor any Subsidiary thereof is an EEA Financial Institution.”

 

6

--------------------------------------------------------------------------------


 

(e)                                  Section 5.20 of the Credit Agreement is
amended and restated as follows:

 

SECTION 5.20              Anti-Terrorism; Anti-Money Laundering; Anti-Corruption
and Sanctions.  No Credit Party nor any of its Subsidiaries or, to their
knowledge, any of their Related Parties (a) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), (b) is in violation of (i) the
Trading with the Enemy Act, (ii) any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto or (iii) the PATRIOT
Act (collectively, the “Anti-Terrorism Laws”), (c) is a Sanctioned Person,
(D) has its assets located in a Sanctioned Country, (E) directly, or indirectly,
derives revenues from investments in, or transactions with, Sanctioned Persons
or (F) is under administrative, civil or criminal investigation for an alleged
violation of, or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws. 
No part of the proceeds of any Term Loans hereunder will be unlawfully used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including any Lender, the Arranger or the Administrative Agent) of any
Anti-Terrorism Laws, any Anti-Corruption Laws, any Anti-Money Laundering Laws or
any applicable Sanctions.

 

(f)                                   Section 6.14 of the Credit Agreement is
amended by adding “Flood Compliance Items,” immediately after the words
“environmental reports,” and immediately before the word “survey” therein.

 

(g)                                  Section 7.3 of the Credit Agreement is
amended by deleting the word “and” at the end of clause (ii) of subsection
(a) thereof.

 

(h)                                 Section 11.9 of the Credit Agreement is
amended by adding the following new subsection (f) thereto:

 

(f)                                   Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Term Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

(i)                                     Article XI of the Credit Agreement is
amended by adding the following new Sections thereto:

 

SECTION 11.21       No Advisory or Fiduciary Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and the Borrower

 

7

--------------------------------------------------------------------------------


 

is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (ii) in connection with the process leading to such
transaction, each of the Administrative Agent, the Arranger and the Lenders is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arranger or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Arranger or any Lender
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arranger or the Lenders has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arranger and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

(b)                                 Each Credit Party acknowledges and agrees
that each Lender, the Arranger and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or Arranger or an Affiliate
thereof (or an agent or any other person with any similar role under the Term
Loan Facility) and without any duty to account therefor to any other Lender, the
Arranger, the Borrower or any Affiliate of the foregoing.  Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
the Borrower or any Affiliate thereof for services in connection with this
Agreement, the Term Loan Facility or otherwise without having to account for the
same to any other Lender, the Arranger, the Borrower or any Affiliate of the
foregoing.

 

SECTION 11.22       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

4.                                      Conditions to Effectiveness.  Upon the
satisfaction or waiver of each of the following conditions, this Agreement shall
be deemed to be effective (the date of such satisfaction, the “Effective Date”):

 

(a)                                 the Administrative Agent shall have received
counterparts of this Agreement executed by the Administrative Agent and each of
the Credit Parties;

 

(b)                                 the Administrative Agent shall have received
an executed signature page or Lender Authorization directing the Administrative
Agent to execute this Agreement on its behalf from each of the affected Lenders
and all of the initial Tranche B-1 Term Lenders;

 

(c)                                  the Borrower shall have paid (i) to the
Administrative Agent and the Arranger all fees and reasonable out of pocket
costs and expenses incurred by them or their respective Affiliates in connection
with this Agreement and (ii) the reasonable fees, disbursements and other
charges of counsel for the Administrative Agent and its Affiliates;

 

(d)                                 the Borrower shall deliver or cause to be
delivered a certificate in form and substance reasonably satisfactory to the
Administrative Agent and executed by a Responsible Officer of the Borrower
certifying that:

 

(i)                                     either (A) the articles of incorporation
(or equivalent) and bylaws (or equivalent) of each Credit Party have not been
amended, restated, supplemented or otherwise modified since the Closing Date (or
the most recent date of delivery to the Administrative Agent) or (B) attached
thereto are true, correct and complete copies of any amendments, supplements or
modifications of any articles of incorporation (or equivalent) and bylaws (or
equivalent) entered into since the Closing Date (or the most recent date of
delivery to the Administrative Agent);

 

(ii)                                  attached thereto are such resolutions or
other action duly adopted by the board of directors (or other governing body) of
each Credit Party authorizing and approving the transactions contemplated
hereunder and, the execution, delivery and performance of this Agreement; and

 

(iii)                               attached thereto are such certificates of
good standing or the equivalent from each Credit Party’s jurisdiction of
organization or formation, as applicable; and

 

9

--------------------------------------------------------------------------------


 

(e)                                  the Credit Parties shall have received all
material governmental, shareholder and third party consents and approvals
necessary in connection with the transactions contemplated by this Agreement
(including, without limitation, all consents and approvals required from any
Agency under any of the Agency Agreements and from any Investor under any of the
Investor Agreements that are Material Contracts) and all applicable waiting
periods shall have expired without any action being taken by any Person that
could reasonably be expected to restrain, prevent or impose any material adverse
conditions on any of the Credit Parties or such other transactions, and no law
or regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

 

Without limiting the generality of the provisions of Section 10.3 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has executed a Lender Authorization shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

5.                                      Effect of this Agreement.  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Agreement shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower, any
Subsidiary Guarantor or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents or (d) to be
a waiver of, or consent to or a modification or amendment of, any other term or
condition of any other agreement by and among the Credit Parties, on the one
hand, and the Administrative Agent or any other Lender, on the other hand. 
References in the Credit Agreement to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document
to the “Credit Agreement” shall be deemed to be references to the Credit
Agreement as modified hereby.  Without limiting the generality of the foregoing,
the execution and delivery of this Agreement shall not constitute a novation of
any indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement.  On the Effective Date,
the credit facilities described in the Credit Agreement shall be continued by
the facilities described herein and, subject to the terms hereof, all loans and
other obligations of the Borrower outstanding as of such date under the Credit
Agreement shall be deemed to be loans and obligations outstanding under the
corresponding facility described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of Initial Term Loans,
together with any Tranche B-1 Term Loans funded on the Effective Date, reflect
the respective Tranche B-1 Term Commitments of the Tranche B-1 Term Lenders.

 

10

--------------------------------------------------------------------------------


 

6.             Representations and Warranties/No Default.  By its execution
hereof,

 

(a)           the Borrower represents and warrants that the representations and
warranties contained in each Loan Document (including this Agreement) are true
and correct on and as of the date hereof, other than any such representations or
warranties that, by their express terms, refer to an earlier date, in which case
they shall have been true and correct on and as of such earlier date and that no
Default or Event of Default has occurred and is continuing as of the effective
date hereof; and

 

(b)           each Credit Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)            it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and

 

(ii)           this Agreement and each other document executed in connection
herewith has been duly executed and delivered by the duly authorized officers of
each Credit Party, and each such document constitutes the legal, valid and
binding obligation of each such Credit Party, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

7.             Acknowledgment and Consent.  By its execution hereof, each Credit
Party (a) acknowledges and consents to all of the terms and conditions of this
Agreement, (b) affirms all of its obligations under the Loan Documents and
acknowledges that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Notes and the other Loan
Documents to which it is a party remain in full force and effect, (c) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting, (d) agrees that this Agreement shall in no manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents and (e) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge such Person’s
obligations under the Loan Documents.

 

8.             Miscellaneous.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  This Agreement is the entire agreement, and supersedes any prior
agreements and contemporaneous oral agreements, of the parties concerning its
subject matter. This Agreement shall be binding on and inure to the benefit of
the parties and their heirs, beneficiaries, successors and permitted assigns.
For purposes of determining withholding Taxes imposed under FATCA from and after
the effective date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement (as amended by this Agreement) as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

9.             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
or Lender Authorization shall be effective as delivery of an original executed
counterpart of this Agreement.

 

11

--------------------------------------------------------------------------------


 

11.          Cashless Settlement.  Each of the Existing Lenders executing and
delivering a Lender Authorization is a Lender of record holding as of the date
of its Lender Authorization the principal amount set forth in the Register of
Initial Term Loans outstanding (which excludes accrued interest and other
non-principal amounts owing, if any) under the Credit Agreement (with respect to
such Existing Lender, such principal amount, the “Existing Principal” and such
Loans, the “Existing Loans”) and has agreed to a cashless settlement in its
Lender Authorization.

 

Pursuant to this Agreement, the Tranche B-1 Term Lenders will make new Tranche
B-1 Term Loans under the Credit Agreement to the Borrower for the purpose of
replacing the Existing Loans.  The Borrower hereby offers to each Existing
Lender to exchange the Allocated Amount (as defined below) of the Existing Loans
held by such Existing Lender on the Effective Date for Tranche B-1 Term Loans in
an aggregate principal amount equal to the Allocated Amount so exchanged, which
shall be evidenced and governed by the Credit Agreement and the related Loan
Documents as defined therein (such Allocated Amount so exchanged, the “Allocated
Loans”), and each Existing Lender providing a Lender Authorization hereby agrees
to accept such offer of exchange. Any Existing Lender’s Tranche B-1 Term
Commitment that is in excess of its Allocated Loans shall be funded in
accordance with Section 2(c) above.

 

For purposes of this Agreement, the term “Allocated Amount” shall mean, with
respect to any Existing Lender, an aggregate principal amount, not to exceed the
amount of the Existing Principal owed to such Existing Lender outstanding on the
Effective Date immediately prior to giving effect to this Agreement, determined
by the Administrative Agent in consultation with the Borrower and notified to
the Borrower and each Existing Lender.

 

Upon satisfaction or waiver of the conditions precedent set forth in Section 4
of this Agreement (including, without limitation, the Borrower paying to the
Administrative Agent, for the account of each Existing Lender, all interest and
other non-principal amounts then due and owing by the Borrower to such Existing
Lender in respect of such Existing Lender’s Existing Loans on the Effective
Date) and the funding of the Tranche B-1 Term Loans on the Effective Date, and
notwithstanding anything to the contrary contained in the Credit Agreement, the
Borrower’s obligations in respect of the Existing Loans of each Existing Lender
in the amount equal to such Existing Lender’s Allocated Amount shall be deemed
to have been satisfied; provided that if the Allocated Amount with respect to
any Existing Lender is less than the Existing Loans of such Lender, then the
difference shall be repaid to the extent set forth in and in accordance with the
terms of this Agreement.  Upon the Administrative Agent marking the Register as
contemplated below, each Existing Lender shall become a “Lender” pursuant to,
and for all purposes under, the Credit Agreement with respect to the Allocated
Loans.  The Administrative Agent’s determination and entry and completion of the
Register shall be conclusive, in each case, absent clearly demonstrable error. 
For the avoidance of doubt, it is acknowledged and agreed between the Borrower
and each Existing Lender that (i) the Allocated Loans shall be initially made by
the Tranche B-1 Term Lenders on the Effective Date, (ii) the Tranche B-1 Term
Lenders shall not be required to pay any amount with respect to the Allocated
Loans made by any of them, and the Administrative Agent shall not be required to
pay any amount with respect to any of the Allocated Loans, but such Allocated
Loans shall be transferred to such Existing Lender by marking the Register as
contemplated below, and (iii) notwithstanding anything to the contrary contained
in the Credit Agreement, each Existing Lender providing a Lender Authorization
has agreed to accept, as satisfaction in full of its right to receive payment of
the Existing Principal under the Credit Agreement in the amount equal to such
Existing Lender’s Allocated Amount, the right to receive for no additional
consideration Allocated Loans in accordance herewith.   Notwithstanding anything
to the contrary, each Existing Lender agrees to waive its right to compensation
for any amounts owing under Section 3.9 of the Credit Agreement.

 

By executing and delivering a Lender Authorization, each Existing Lender
(a) represents and warrants to the Arranger, the Administrative Agent and the
other Lenders that (i)(A) it has full power and

 

12

--------------------------------------------------------------------------------


 

authority, and has taken all action necessary, to execute and deliver its Lender
Authorization and to consummate the transactions contemplated hereby and thereby
and to become a Lender under the Credit Agreement in respect of the Allocated
Loans, and (B) neither its execution and delivery of the Lender Authorization
nor the consummation of the transactions contemplated hereby or thereby conflict
with such Existing Lender’s organizational documents or material contracts or
with any applicable law, (ii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Allocated Loans, shall have the obligations of a Lender
thereunder and (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
of the Credit Agreement, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into its Lender Authorization and this Agreement and to accept the
Allocated Loans, on the basis of which it has made such analysis and decision
independently and without reliance on the Arranger, the Administrative Agent, or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on the Arranger, the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender thereunder, and (iii) it hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of the Credit Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of the Credit Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto, including,
without limitation, pursuant to Article X of the  Credit Agreement.

 

In order to evidence the exchange contemplated above, the Administrative Agent
has notified the Borrower that, upon the occurrence of the Effective Date (and
the payment of all interest and other non-principal amounts then due and owing
by the Borrower to such Existing Lender in respect of such Existing Lender’s
Existing Loans on the Effective Date), it will mark the Register to reflect
(a) the Existing Loans of each Existing Lender in the amount equal to such
Existing Lender’s Allocated Amount as no longer outstanding and (b) that each
Existing Lender is a Lender under the Credit Agreement upon the occurrence of
the Effective Date in respect of its Allocated Loans.  None of the
Administrative Agent, the Arranger, any other agent, or any of their respective
affiliates (each of the foregoing, an “Agent-Related Person”), shall be liable
to any Existing Lender, any other Lender, the Borrower or any of their
respective affiliates, equity holders or debt holders for any losses, costs,
damages or liabilities incurred, directly or indirectly, as a result of any
Agent-Related Person, or their counsel or other representatives, taking any
action in accordance with the Lender Authorization or this Agreement or
executing a Lender Authorization or this Agreement.

 

12.          Agreement Regarding Tranche B-1 Term Lenders.  Each of the parties
hereto (including, by its execution of a Lender Authorization each Tranche B-1
Term Lender) agrees that effective as of the Effective Date any Person executing
such Lender Authorization (a) shall be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, (b) shall perform all of the obligations
that are required to be performed by it as such under the Loan Documents and
(c) shall be entitled to the benefits, rights and remedies as such set forth in
the Loan Documents.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

WALKER & DUNLOP, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

GUARANTORS:

 

 

 

WALKER & DUNLOP MULTIFAMILY, INC., as a

 

Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

WALKER & DUNLOP, LLC, as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

WALKER & DUNLOP CAPITAL, LLC, as a

 

Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

W&D BE, INC., as a Subsidiary Guarantor

 

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

Second Amendment to Credit Agreement

Walker & Dunlop, Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of
itself and each Consenting Lender

 

 

 

 

By:

/s/ Jason Prisco

 

Name:

Jason Prisco

 

Title:

AVP

 

Second Amendment to Credit Agreement

Walker & Dunlop, Inc.

Signature Page

 

--------------------------------------------------------------------------------